

114 S115 IS: Transparency in Small Business Assistance Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 115IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo increase oversight of small business assistance programs provided by the Small Business
			 Administration.1.Short
 titleThis Act may be cited as the Transparency in Small Business Assistance Act.2.Oversight of
 small business assistance programs(a)DefinitionsIn this Act—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; and(2)the term small business concern has the meaning given that term in section 3 of the Small Business Act (15 U.S.C. 632).(b)Oversight of
			 small business assistance programs(1)In
 generalThe Administrator shall collect information from each small business concern that receives assistance from the Administration, including a loan, a loan guarantee, a grant, or counseling services.(2)Information to
 be collectedThe information collected under paragraph (1) shall include—(A)the operational status of each small business concern, to be collected 6 months after and 1 year after the date on which the small business concern receives assistance from the Administration;(B)if a small business concern is no longer operational, the reason for the closure of the small business concern;(C)the number of part-time employees and full-time employees that each small business concern employs, to be collected—(i)6 months after the date on which the small business concern receives assistance from the Administration, and every 6 months thereafter, during the time the small business concern is receiving assistance from the Administration; and(ii)6 months after and 1 year after the date on which the small business concern ceases to receive assistance from the Administration; and(D)if the Administration is unable to provide assistance to the small business concern, the number of referrals that the Administration makes to another assistance program within the Administration or to another Federal agency.(3)ReportThe Administration shall include the information collected under this subsection in the annual report required under section 10(a) of the Small Business Act (15 U.S.C. 639(a)).(c)Effective
 dateThis Act shall take effect 1 year after the date of enactment of this Act.